DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 5/18/2022 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the surface of the primary particle" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the surface of the primary particle” will be interpreted as “a surface of the primary particle”.  Further, claims 2-14 are rejected since they depend from claim 1.

Claim 8 recites the limitation "the total weight" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of this office action, “the total weight” will be interpreted as “a total weight”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 2014/0322606) in view of Habibi et al. (“Fast synthesis of turbostratic carbon thin coating by cathodic plasma electrolysis”).
Regarding claims 1-5, Lee et al. discloses in Figs 1-6, an electrode material ([0078], [0089]) for a lithium ion secondary battery ([0089]-[0091]), the electrode material comprising composite particles ([0078]), each composite particle ([0078]) comprising:  a primary particle comprising an electrochemically active material ([0078]); and an envelope ([0078]) disposed on a surface of the primary particle ([0078]), the envelope comprising carbon ([0078]).
Lee et al. does not explicitly disclose the carbon is turostratic carbon having a Raman spectrum having D, G, 2D peaks and wave numbers and respective ratios as set forth in the claims.
Habibi et al. discloses a turbostratic carbon thin coating (Title, Abstract) having D band peak at 1335 cm-1, G band peak at 1585 cm-1, 2D peak at 2669 cm-1, Id/Ig = 0.74, I2D/Ig = 0.6, I2D = 2669 cm-1 (all values in §3 / Table 1).  This configuration enhances physical / mechanical properties of the coating as well as enhances the structure and adhesion of the carbon coating (§1 Introduction, §4 Conclusions).
Habibi et al. and Lee et al. are analogous since both deal in the same field of endeavor, namely, thin carbon coatings.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the turbostratic carbon material having the d/g properties as disclosed by Habibi et al. into the carbon coating of Lee et al. to enhance physical and mechanical properties of the coating as well as to enhance the structure and adhesion properties of the carbon coating, thereby enhancing overall performance of the composite material and battery of Lee et al.
Further, although Habibi et al. (and thus the envisaged combination of Lee et al. and Habibi et al.) does not explicitly teach that the exact wave number value for D and G as set forth in the claim, it is the examiner’s position that the disclosed values are close enough that one of ordinary skill in the art at the time of filing the invention would have expected the same properties.  Case law holds that a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).

Regarding claims 6 and 7, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the electrochemically active material comprises SiO ([0078]).

Regarding claim 8, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the primary particles comprise at least 50 wt% of a total weight of the composite particles ([0078], 5.3 wt% carbon, remainder SiO).

Regarding claim 9, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the composite particles have an avg particle size of from about 1 – 15 microns ([0078], 5 microns + 40 nm total size)

Regarding claim 10, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the envelope covers about 100% of the surface ([0078]) of each primary particle ([0078]).

Regarding claim 11, modified Lee et al. discloses an electrode ([0089]) comprising:  the electrode material as set forth above ([0078], [0089]); and a binder ([0089]).

Regarding claim 12, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses the binder comprises SBR/CMC ([0089]).

Regarding claim 13, modified Lee et al. discloses all of the claim limitations as set forth above and also discloses a conductive additive comprising carbon black ([0089]).

Regarding claim 14, modified Lee et al. discloses a lithium secondary battery ([0089]-[0091]) comprising:  an anode ([0089]) comprising the electrode ([0078], [0089]) as set forth above; a cathode ([0090]); a casing ([0091]) housing the anode and cathode ([0089]-[0091]); and an electrolyte ([0090]-[0091]) disposed between the anode and cathode ([0089]-[0091]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Ozkan et al. (US 2016/0285090) discloses in Figs 1-6, an anode active material comprising SiOx coated with a carbon shell ([0019]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212. The examiner can normally be reached Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH J DOUYETTE/Primary Examiner, Art Unit 1725